Title: David Michie to Thomas Jefferson, 18 June 1812
From: Michie, David
To: Jefferson, Thomas


          Dr Sir, 18h June 1812
          I have the honor of transmitting to you a Copy of a Corrospondence between myself and Mr Peyton on the subject of my title to erect a water grist mill on the site near the one formerly occupied by Colo Bennett Henderson.—Mr Peyton in a verbal Conversation with me yesterday having disclaimed any interest in the premises, and having explicitly avowed that throughout the whole of his negotiations with the Hendersons & others and all measures adapted subsequently thereto he was your agent and literally followed your instructions—forms the motive of my present address to you. And here sir I may be permitted to felicitate myself at an occurrance, at which some men might experience pain and disquietude. The being thrown into legal collision with you, on this occasion, I cannot but deem a fortunate incident since I am pursuaded you too well know, and can too justly appreciate your own rights to suffer yourself to invade or to interfere with those of others, when they are ascertained to rest upon a solid & immoveable basis.
          On the 10h of March 1804 I formed a contract with Mr John Henderson for the lots No 8. 9 & 10 adjoining the town of Milton as well as for his proportion of the dower land lying above and below the said lots with the a view to the erection of a mill on the premises.
          Impressed with the advantages to be derived from such an establishment it is well known that I abandoned lucrative persuits in Louisa and removed to Milton where I disbursed money in the purchase of an improved lot & for the accomedation of my family. At the time of the purchase which was nearly simultanious with the permission granted by the Court of this County to Henderson to erect a mill I was put in possession under a firm Confidence in the validity and strength of his title. This title Sir has stood the ordeal of two rigid investigations in chancery one here, and the other in the Court above, and was finally carried to the Court of Appeals by the then ostensible claimant, where, recently upon mature deliberation it has received the sanction of that tribunal, All the rights then Confirmed to Henderson have been legally transferred to me. I might here sir rest contented under a conviction that my title is built upon a sure & solid foundation not to be shaken by any storm, from whatever quarter it may arise. From your claim however I have no danger to apprihend. You Claim under Peyton who derives title from Lewis who sold under a deed of Trust from Henderson taken to himself & Matt Henderson as collaterral security to indemnify themselves from engagements they had entered into for John Henderson. A Man cannot execute a trust conveyed to himself as I am well advised, in such a case the instrument at best can only be construed as a mortgage and the necessary proceedings must be had thereon as in other Cases of Mortgage. These have not taken place and thus at the threshold your title is assentially defective at law. But Sir, in Another important point it is vitally vulnerable—should you succeed contrary to every expectation from this view of the subject, How will the matter stand in Chancery? I can adduce incontestable evidence to establish, that at the time the conveyance was made to & Co they were apprized of my equitable lien on the property, as also, that Peyton was thus Apprized when he purchased of Lewis—It is not for me to inform you that it is a well established principle in the Courts that he who buys knowledge of the title of another takes nothing. Thus sir, I have in a Candid and undisguised manner exposed to your view the grounds upon which I have acted, as Communicated in my letter to Mr Peyton of yesterday, and the overture of an amicable and extrajudicial adjustment as then tendered may be embraced by yourself. But fortified as I am by way of law & of equity I am free to Confess, I prefer myself a formal investigation should upon this fair appeal to your wisdom and justice, you not be disposed to acquiesce under my pretentions.
          I have the honor to be with due respect Dr Sir Yours &cDavid Michie
        